DETAILED ACTION
This action is in response to the amendments filed on Nov. 4th, 2021. A summary of this action:
Claims 1-10 have been presented for examination.
Claims 1-10 have been amended
Claims  8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 in further view of Zhong et al., “Influence of pore tortuosity on hydraulic conductivity of pervious concrete: Characterization and modeling”, Sept. 2016 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 and in view of Zhong et al.., “Research and application of pervious concrete as a sustainable pavement material: A state-of-the-art and state-of-the-practice review”, June 2018
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the amendments, the objections are withdrawn.

Regarding § 112(f) invocation and the corresponding § 112(b) Rejection
	In light of the amendments, §112(f) is no longer invoked and as such the § 112(b) rejection for this is withdrawn. 
	A new grounds of rejection is set forth below as necessitated by amendment. 

Regarding the § 103 Rejection
The rejection is maintained. In response to the applicant’s arguments, the Examiner has clarified the gro§unds of rejection below by more clearly showing what the combination relied on, in the manner and for the rationale previously relied upon, teaches. 



As an initial matter, see the Remarks, page 12:
Without creative labor, those skilled in the art are hard to obtain the technical solution of claim 1...
	See MPEP § 2141.03: “"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

	The applicant’s arguments are fundamentally premised on the skilled person being an automaton, not one of “ordinary creativity” as described in the MPEP, i.e.  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. 

In addition to this, the arguments also submit (Remarks, pages 10-12):
	...a two-dimension coating-added image ...

	And similar such recitations – these are not recited, nor would one of ordinary skill find this claim interpretation reasonable.

	obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;
	...
	three-dimensionally reconstructing the coating-added image...
	...three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method,...

	For the broadest reasonable interpretation in light of the specification, first see figure 2(a) and figure 2(b) in the specification.

    PNG
    media_image1.png
    272
    433
    media_image1.png
    Greyscale


	Figure 2(a) as shown is a single 2D image. Figure 2(b) is a 3D image of a 3D model, i.e. the one reconstructed.

But critically: how does the specification disclose this reconstruction technique? Is this truly a reconstruction technique from a single 2D image to generate a 3D model as argued, or is the applicant’s argued for claim interpretation unreasonable? 
	The answer to this: by using the “MIMICS software”. Which does not generate a 3D reconstruction from a single image, as required to support this argument, but rather generates this from an “stacked image data” (see below for citation), i.e. a plurality of 2D images – i.e., that the figure 2(a) is not showing the image, but rather that this figure 2(a) is showing a single image out of the “stacked image data”, e.g. such as the CT slices in Zhang.
	See page 11 of the specification: “Step S5: three-dimensionally reconstruct the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete. In this embodiment, the three-dimensional model of the pervious concrete is obtained by three-dimensional reconstruction by the MIMICS software. The three-dimensional model of the pervious concrete is shown in part (b) of FIG. 5....Step S7: three-dimensionally reconstruct the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore. In this embodiment, the three-dimensional model of the pore is obtained by three-dimensional reconstruction by the MIMICS software. The three-dimensional model of the pore is shown in FIG. 6.”
	See page 9 as well: In this embodiment, the three-dimensional model of the coarse aggregate is obtained by three-dimensional reconstruction by Materiaise's interactive medical image control system (MIMICS) software. The three-dimensional model of the coarse aggregate is shown in part (b) of FIG. 2.

So, in the exemplary, this is performed by a 3rd party software program called “MIMICS”.

	See: Wikipedia, article “Mimics”, WayBack machine, archive date July 21st, 2017, link:  en(dot)wikipedia(dot)org/wiki/Mimics. 
	This states: “Materialise Mimics calculates surface 3D models from stacked image data such as Computed Tomography (CT), Micro CT, Magnetic Resonance Imaging (MRI), Confocal Microscopy, X-ray and Ultrasound, through image segmentation.“	See the figure as well, captioned: “3D surface models created in Mimics from CT”

    PNG
    media_image2.png
    155
    180
    media_image2.png
    Greyscale

	So clearly, in the exemplary form, the software used by the disclosed invention in order to do the 3D reconstruction requires “stacked image data”, i.e. a plurality of slices such as from CT scanning such as shown in the figure on Wikipedia which clearly shows at least 2 images were used.

	As such, the claim term “image”, as recited in the claims, as disclosed, as shown in figure 2 convey not a single 2D image as argued, but rather “stacked image data” – i.e. a 3D 
	If the claim were truly limited to a single 2D image, as implied by the applicant’s arguments, then the claimed invention would have necessitated a rejection under §112(a) as clearly the steps for the 3D reconstruction, using the “MIMICS” software, are using “stacked image data”, e.g. from CT scanning.
	The images shown in the specification, e.g. figure 2(a), are merely a single slice/image in the “tomographic image” as claimed, i.e. as claimed, the “tomographic image...obtained by tomographically scanning the coarse aggregate...with an X-ray” conveys embodiments such as a CT Scanner generating a stack/number of “slices”, e.g. Zhang, wherein from this “tomographic image” [i.e., a plurality of images for the 3D reconstruction, hence “tomographic image”, e.g. a 3D image formed by a plurality of 2D images generated from CT scanning, e.g. Zhang).

	With the above evidence readily available to a skilled person reading these claims from the specification, and from the guidance provided in the specification, the applicant’s interpretation set forth ignores their own disclosures light shed upon the claims, and fails to address what the claims would have conveyed to a skilled person who is “not an automaton” as per MPEP § 2141.03.
	The claim term “tomographic image” and the following such terms are not reasonably interpreted in light of the specification to be a single “two-dimensional” image as argued, instead, such a “tomographic image” “obtained by tomographically scanning the coarse aggregate...with an X-ray” and the related other “image” elements are reasonably interpreted but rather as a 3D image, e.g. one from a CT scanner, wherein this comprises, for example, a plurality of 2D images, e.g. slices (e.g., Zhang figure 1 as relied upon, e.g. figure 2 in the instant specification), that form the 3D image – otherwise, the 3D reconstruction, as claimed and as disclosed, would not work – as clearly the MIMICS software in the exemplary embodiment requires “stacked image data” as per the Wikipedia article, and as a skilled person would have known by their own knowledge. 

	In addition to the above: see Wang et al., “A novel method to predict the mesostructure and performance of pervious concrete”, 2020, as previously cited in the non-final rejection as pertinent as “this is a publication on parts of the instant invention by the instant inventive entity” (page 50 of the rejection).
	Specifically this includes in § 2.1: “The high-resolution X-ray CT can clearly reveal mesostructure. However, directly extracting the paste distribution is difficult using the grey level method due to the image noise (mainly speckle noise). Therefore, the original X-ray CT images were processed with median filtering, and then the paste distribution show in Fig. 2 was extracted using the grey level method”
	So clearly, by the publication on this invention by the inventors, this used “X-ray CT images”. For more clarity: § 2.3.2: “Mathematic morphology and 3D reconstruction based on the X-ray CT images of aggregates were adopted to develop the prediction method following the steps below”. And while this cannot be used as support for the presently claimed/disclosed invention as this was published after the effective filing date, this does show that indeed, the Examiner’s interpretation was correct according to the journal paper, as well as the specification. 

	

The applicant submits (Remarks, pages 9-10)
The Examiner alleges that the feature "adding a cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image" has been disclosed by Pieralisi. But, referring to part 4 (in Pieralisi), Pieralisi has only shown a particle model, which is defined as a three-dimensional sphere and has coarse aggregate as a core and a cement-based coating on the surface of the core. And, the cement-based coating is added to the surface of the inner aggregate core by a three-dimensional morphological operation (rather than a two-dimension morphological operation as adopted in present claim 1), to obtain a three-dimensional coating-added image (rather than a two-dimension coating-added image of claim 1). 
Specifically, according to the features of claim 1: "obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray" and "three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete" and so on, it is apparent that the tomographic image of the coarse aggregate is a two-dimensional image. Additionally, Section 2.2 of Zhang states that using CT method, a series of cross-sectional images of pervious concrete specimen (CT slices) are generated. That is, the Examiner also acknowledges that the tomographic image of the coarse aggregate is a two-dimensional image. Moreover, the coarse aggregate distribution region and the pore distribution region extracted from the tomographic image both are two-dimensional regions. 

The argument is not persuasive. 

	The argued features are not claimed, i.e. “(rather than a two-dimension morphological operation as adopted in present claim 1)” and “(rather than a two-dimension coating-added image of claim 1)” It is improper to import limitations from the specification into the claims.
	Nor is this reasonable for an interpretation in light of the specification – see above where the Examiner has responded to this interpretation.

In addition, these arguments fail to meaningfully address the combination of the prior art relied upon, and the rationale used to support the rejection – see the rejection, Zhang was relied upon for the “tomographic image” and the combination of prior art relied upon teaches the presently claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To be clear: see the rejection, wherein several of the argued features were not found in their entirety in Pieralsi, rather, as per the rejection, it was the combination of the prior art that rendered the entirely of the claimed invention obvious.
The applicant’s arguments omit that there is actual antecedent basis in the claim, and for the argued features: the feature that is really being argued here is the full ordered combination, i.e. one that the Examiner mapped in combination.
	In other words, Pieralisi, as modified by Zhang, teaches, as relied upon in combination: 
obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray; (Zhang, as relied upon, figures 1-2, § 2 – to summarize this see the last paragraph of § 2.2: “3D virtual pervious concrete models were then reconstructed by these CT slices”
	extracting a coarse aggregate distribution region in the tomographic image of the coarse aggregate; (Pieralisi, as taken in combination with Zhang-  Pieralisi teaches extracting a coarse aggregate distribution region, e.g. as relied upon §4 ¶ 2 of Pieralisi teaches that the “constitutive model” includes “coarse aggregate”, but Pieralsi does not teach that this region was extracted from tomographic image, e.g. it lacks the tomographic image – see page 15-16 of the rejection where this was stated, as such a skilled person would have turned to Zhang, which teaches using a tomographic CT image to obtain a 3D model – wherein Zhang, as relied upon § 2 teaches a “crop process” – see figure 2, i.e. this extracts a coarse aggregate distribution region by cropping it wherein as per the description of this figure (as relied upon, page 470, col. 1, ¶ 2) “Due to the large size of the actual pervious concrete specimens and the enormous computational cost, 3D reconstruction and seepage flow simulation of the whole sample is impractical. Thus virtual pervious concrete models are cropped into 40 mm x 40 mm x 40 mm cubes from the center of the specimens for simplification (Fig. 2).” – and to clarify on this, see § 4.2 of Pieralisi, ¶ 3 – which was relied upon: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost. To mitigate this drawback, the geometrical consideration illustrated in Fig. 7c and d was assumed” – i.e. both of these teach towards the claimed invention, i.e. to alleviate the “high computational cost” (Zhang)/”enormous computational cost” (Pieralisi) associated with the “exact simulation” and the “3D reconstruction” it would have been obvious then when modifying Pieralisi in view of Zhang that the cropping would have been done on the images, followed by Pieralisi’s adding the cement-based coating layer to the images, e.g. figure 7 of Pieralisi – if one of ordinary skill did not do this, then there would have been an enormous/high computational cost, i.e. the art teaches away from a skilled person arriving at what the applicant has submitted on page 12 of the remarks )
...
	adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating- added image,... (Pieralsi, § 4.1, § 4.2, figure 7 as relied upon shows this, i.e. figure 7 shows taking an image of the “Aggregate” and adding in a cement-based coating layer – this is a “geometrical consideration”, i.e. the geometrical relationships considered before generating the model because: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost”- as to doing this to the image from Zhang, see above – this would have been the obvious result of the combination to a skilled person, i.e. to avoid the “high”/”enormous computational cost” of the full 3D reconstruction for the full specimen with the “exact simulation of the paste or mortar rearrangement”)

For the above: see the rejection, page 20: “In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete – this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate)”

	Furthermore, the arguments gloss over the obviousness of this – the argued distinction is not that Pieralsi fails to add the cement-based coating to the surface of the aggregate, for indeed, as per the arguments this is not a distinction.
	Instead, the argued distinction is merely that this step is applied to the 2D image instead of 3D, i.e. where and when this image is applied in the process.
	This distinction would have been obvious, i.e. a simple re-arrangement of parts (MPEP § 2144.04) wherein both Zhang and Pieralisi provide clear statements of the “high”/”enormous” computation cost for not doing such a simple re-arrangement when taken in combination – i.e. they both provide a motivation to arrive at the presently claimed invention by such a simple re-arrangement, i.e. the “high”/”enormous computational cost” to arrive at the invention argued on page 12 of the remarks. 
 
The applicant then submits (Remarks, page 10):
The Examiner alleges that the feature "three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete" has been disclosed by Pieralisi. But, referring to "before modeling any particle of pervious concrete, the geometry of the equipment used in the test should be modeled. This includes the mold (Fig. 13a), the funnel (Fig. 13b) and the compaction plate (Fig. 13c). All of them were modeled with facet elements" (in Pieralisi), that is, Pieralisi only discloses the model of the pervious concrete should be modeled, but does not disclose modeling the model by utilizing the three-dimensional reconstruction method based on a two-dimensional coating-added image (recited in the present disclosure). 	

The argument is not persuasive. 
	This argument implies another piecemeal attack against the references. See the clarification above on this – see the rationale on page 20 of the rejection, i.e.: “In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete - this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate).”
	And clearly, as the Examiner has previously stated on the record that Pieralisi does not explicitly teach obtaining a tomographic image, i.e. the actual feature implied by the applicant’s argument as to what is lacking.
	Pieralsi does teach: three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; 
Pieralsi teaches this as: see figure 7 as relied upon, and its description, this provides an example of the image that is modified, i.e. the “geometrical consideration” – in other words, Pieralsi teaches a coating-added image, then see figure 13 as relied upon and figure 14 as relied upon, as well as page 15 col. 1, ¶ 1-3 as relied upon: in other words Pieralsi teaches reconstructing a 3D model from this “geometrical consideration” [the coating-added image, as shown in figure 7].
As to the citation of Pieralisi by the applicant: this states: “But, referring to "before modeling any particle of pervious concrete, the geometry of the equipment used in the test should be modeled. This includes the mold (Fig. 13a), the funnel (Fig. 13b) and the compaction plate (Fig. 13c). All of them were modeled with facet elements” – or in other words, before modelling the particles as per figure 7, the “equipment” is separately modeled – and that is all it states.
	This simply makes clear that the model of the coarse aggregate distribution is generated separately from the “equipment” being simulated. Pieralisi teaches a coating added image, substantially the same as the one in figure 4 of the instant specification and then after this the 3D model of the particles with the added coating is generated from this.
As to doing this based on the tomographic image – see the combination with Zhang, as clarified above. Zhang explicitly states as the title of § 2: “3D reconstruction from CT imaging”.

The applicant further submits (Remarks, page 11):
But, as pointed out by the Examiner, Zhang discloses "extracting connected pore network model from pervious concrete models", and Section 3.1.2 of Zhang states that the 3D pore model are extracted from virtual pervious concrete models by watershed segmentation algorithm. However, as recited in the present disclosure, a coating-added image is obtained by adding a cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region with a morphological operation method, a three-dimensional model of the pervious concrete is obtained by three-dimensionally reconstructing, a pore distribution region in the coating-added image is extracted, and a three-dimensional model of a pore is obtained by three-dimensionally reconstructing the pore distribution region. 

The argument is not persuasive. 
	First – the name of the game is the claim, not the disclosure. Limitations are not imported from the specification into the claims as this argument has done.

	Next, as per the applicant’s concluding argument on page 11: “That is, in Zhang, the connected pore network model is directly extracted from the pervious concrete models, but, in the present disclosure, the three-dimensional model of the pore is obtained by a three-dimensional reconstruction method from the two-dimensional pore distribution region which is extracted from the coating-added image.” – this is simply a matter of the broadest reasonable interpretation of the present claims.
	For, as stated in the rejection, the model is extracted from the image. 
	The claimed invention encompasses this: extracting a pore distribution region in the [3D model extracted from the] coating-added image; three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore; and

	In other words: as the 3D model of Zhang is extracted from the image, then the extraction of the pore distribution region is from the image, merely with an additional step added in, wherein Zhang, as relied upon, in figure 4 than performs a 3D reconstruction of the ports. 

	And while the specification on page 9 does recite: “Specifically, the coarse aggregate is distinguished from a pore by an image gray value to obtain the coarse aggregate distribution region.” this limitation is not present in the claims nor is it imported into the claims.
	The claims encompass any means to perform the recited function, and are not limited to the specific method recited in the specification, e.g. the claims encompass what Zhang teaches on this.

	And furthermore, to add to this, see Zhang § 3.1.4 as relied upon: “The connected pores, also called effective pores, are functional in carrying water through the materials. However, 2D measuring method cannot be used to measure connected porosity, as pores connected in 3-dimensional space would be almost impossible to have connectivity in 2-dimensional space. Therefore, only 3D measuring method is capable to measure connected porosity”
	And for additional clarification so see Zhang § 3.1 for the disclosed method: “The porosity is the ratio of the volume of pores to the total volume of the specimen. Different methods for measuring porosity of pervious concrete are compared in this study: experimental method i.e. water displacement method, image measuring methods such as 3D porosity measuring method, and 2D porosity measuring method.”
	In other words: Zhang’s “3D measuring method” as relied upon is an “image measuring method” as explicitly stated in Zhang. 

see Zhang § 3.1.3: “For 2D measuring method, the porosity is obtained by the ratio of the area of pores to the total area of the CT image. However, the porosity not only varies with aggregate/cement and water/cement ratios and compaction effort, but also varies with the sampling location [7,18].” – i.e. the image gray value – see figure 1 of Zhang, the areas of the pores which are shown are the black areas in the image – this grey value of black of the pores is “distinguished” (page 9 of the specification) from the coarse aggregate which clearly, is a grey as per the image. 
In other words, the specifications disclosed technique for this measurement is simply what a skilled person would have readily seen in the CT slices for the 2D measuring technique when determining the areas of the pores – because the pores are in black, the coarse aggregate are in grey. 
	To be more clear on this – see Zhang, § 3.2.1 which gives the specific technique used by Zhang for the 2D analysis – see figure 6 which provides a visual example of this.

    PNG
    media_image3.png
    272
    847
    media_image3.png
    Greyscale


	Furthermore, in addition to the above, Zhang states: “2D measuring method cannot be used to measure connected porosity, as pores connected in 3-dimensional space would be almost impossible to have connectivity in 2-dimensional space.” – i.e. it would be “almost impossible” as per Zhang for the claimed invention to be made in the manner argued by the applicant. 
	Does the specification disclose how the disclosed invention would overcome this “almost impossible” task that the applicant argues? No. 
	Instead, the specification merely omits steps in this process that are well-known, i.e. MPEP § 2164.05(a): The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).
	E.g., such as the steps in Zhang. 
	Specifically, see figures 6-8 in the specification –  these clearly show, similar to Zhang’s figure 4, a 3D connected pore model – and as per Zhang, this would have been “almost impossible” to do without adding steps into the claimed invention that were well-known in the art. 
	Then see page 11 for steps S6-S7 in the disclosure: “Subtract a cement base area and a coarse aggregate area from the coating-added image by a Boolean operation, to obtain the pore distribution region...three-dimensionally reconstruct the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore. In this embodiment, the three-dimensional model of the pore is obtained by three-dimensional reconstruction by the MIMICS software. The three-dimensional model of the pore is shown in FIG. 6” – e.g. Zhang figure 6 and § 3.2.1 the Boolean operation is applied based on the grey value as shown in figure 6, e.g. when the pores are converted from black to red, and again when the coarse aggregate are removed from the image (the 2nd step in the image).

In addition to the above: see Wang et al., “A novel method to predict the mesostructure and performance of pervious concrete”, 2020, as previously cited in the non-final rejection as pertinent as “this is a publication on parts of the instant invention by the instant inventive entity” (page 50 of the rejection).
	See figure 12, see § 4.2: “The total porosity, connected porosity and tortuosity
were validated using the 3D models which were reconstructed from the scanned image and the predicted image....The reconstruction process of 3D models for the total pore, connected pore and tortuosity are presented in Fig. 12 (generated in the software of Mimics)...The connected pore was extracted from the 3D reconstruction model and its volume fraction (connected porosity) was obtained.” – e.g., Zhang as relied upon.
	And again, as stated above, this reference was after the effective filing date – the Examiner is citing this merely to show that the Examiner’s above interpretation, i.e. that of one of a skilled person in the art, is consistent with not only the disclosure, but also the inventor’s own publication on this invention for this argued feature. 

The applicant submits (Remarks, page 13):
Applicant believes that although Pieralisi discloses "the overlap gap between the spheres", Pieralisi does not disclose the pixel expansion algorithm and the image closing operation. In the present disclosure, a first coating image is obtained by utilizing the pixel expansion algorithm, a second coating image is obtained by utilizing the image closing operation, and a coating-added image is obtained by combining the first coating image and the second coating image. That is, the accuracy of obtaining the coating-added image can be improved by combining different ways, and the higher accuracy of obtaining the coating-added image represents the higher accuracy of predicting performance parameter of the pervious concrete. 

This is not persuasive. 
	For the argued “overlap” – see the rejection, Pieralisi teaches this as per the rejection, i.e. as relied upon Pieralisi, as cited above in § 4.1 and § 4.2 and figure 7 teaches this – the compressed area is the area of “cement paste overlap”. For claim interpretation, see figure 3 in the instant specification as described on page 10 in the specification – and then see Pieralisi as cited figure 7, these figures are substantially the same, i.e. there is no hidden meaning to “overlap gap between the spheres” as argued, Pieralisi visually and explicitly teaches this in the relied upon sections, as one skilled in the art would have reasonably interpreted this in view of the specification under the broadest reasonable interpretation. 

	The claim does recite a “pixel expansion algorithm” – for the broadest reasonable interpretation of this in view of the specification, a skilled person would have turned to at least page 10 which recites: “(1) Use a pixel expansion algorithm, select an uncompressed area on the surface of the coarse aggregate as a negative plate for pixel expansion, expand an edge of the coarse aggregate outwards, and add a cement-based coating with a preset thickness to the uncompressed area on the surface of the coarse aggregate, to obtain a first coating image, 
	The specification conveys that this term “pixel expansion algorithm” is merely any algorithm that is capable of expanding pixels.
	As per the rejection: “in regards to a pixel expansion algorithm, this is part of updating the model and the images with the model, i.e. the pixels for where there is no overlap are expanded” (Rejection page 25).
	To clarify: the pixels are expanded when as per figure 14 as relied upon the system detects there is no “overlap”, i.e. the pixels in the images generated from this (e.g. figure 13) are expanded by adding pixels for where there is no overlap, e.g. as shown in figure 13, wherein as shown in figure 7 the area with no overlap, i.e. the uncompressed area has a thicker coating thickness, i.e. there would have been more pixels for the uncompressed areas to represent this.

    PNG
    media_image4.png
    334
    408
    media_image4.png
    Greyscale



	For the light of the specification – see page 10-11, the paragraph split between the pages.
	This does not describe what the “image closing operation” is, merely just shows a result of this – i.e. figure 3 for a “schematic diagram”, figure 4 for a “schematic structural diagram”, figure 5a is an example result.
	Pieralisi, as relied upon teaches a substantially similar technique with a figure (figure 7) that is substantially similar to figure 4, which is the combined image as a “schematic structural diagram” of what this would look like – clearly, Pieralisi teaches this claimed feature, as one of ordinary skill in the art would have inferred – as Pieralisi is using a similar process to generate the simulation results, i.e. that of figure 7 of Pieralisi, that of figure 4 of the instant specification. Under the broadest reasonable interpretation, Pieralisi teaches this.
	The applicant’s arguments rely upon some special meaning to be added to the claim terms “pixel expansion algorithm” and “image closing operation” – they do not, the specification lacks any disclosure to convey what these are outside of images in figures 3-5 to show what this results in, Pieralisi teaches substantially the same results, wherein these results are produced by a substantially similar set of steps as claimed and disclosed.
	For the broadest reasonable interpretation of the “image closing operation” – this is inferred, by figures 3-5 in the specification, merely just to be an operation that closes the 

	The applicant’s argument of: “That is, the accuracy of obtaining the coating-added image can be improved by combining different ways,” is not supported by the specification, i.e. this is purely an argument of counsel and not a conclusion that a skilled person would have readily reached from the light of the specification. It is not persuasive, as there is no clear evidence in their own disclosure to support this argument, i.e. that “different ways” specifically recited in this claim results in an “improved” “accuracy”. 
	See MPEP § 2145: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
In addition to the above: see Wang et al., “A novel method to predict the mesostructure and performance of pervious concrete”, 2020, as previously cited in the non-final rejection as pertinent as “this is a publication on parts of the instant invention by the instant inventive entity” (page 50 of the rejection) – see § 2.3.2, # 4: “The accuracy actually depends on the resolution (the higher the resolution, the more accurate it is)”, which rebuts the attorney’s argument using the words of the inventors. And, as noted above: this publication was after the effective filing date, and to clarify on this: this publication contains substantially more details on the invention then what is disclosed in the instant specification – i.e. details 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that claim 8 is directed toward an apparatus - A computer – that “implements a method”. 
               The claim, however, recites only steps of the claimed method without reciting any components of the claimed apparatus to implement the steps. Accordingly, it is not clear (i) whether the claim is directed toward an apparatus or a method and (ii) how the claimed method steps are implemented. 
              Examiner suggests amending the claim to explicitly recite the system/apparatus components that execute the method steps such as “A system...wherein the system comprises 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 

Regarding Claim 1
Pieralisi teaches:
A performance prediction method of pervious concrete based on a meso- structure reconstruction model, comprising:(Pieralisi, abstract, teaches a “novel numerical approach” for modelling “pervious concrete” based on “simulation of the interaction between aggregates connected by fresh cement paste” wherein this is to “evaluate the fresh state behavior” and obtain “numerical...results” which have a “good fit” with “experimental results”, i.e. this is a performance prediction method for pervious concrete based on a model, wherein § 4.1 ¶ 3 teaches that the “simulations of the pervious concrete are based on meso-level criteria”, i.e. the model is a meso-structure model)
	...
	extracting a coarse aggregate distribution region...(Pieralisi, § 6.1, ¶ 1 “To evaluate the accuracy of the constitutive model proposed here in real conditions, several simulation of the tests conducted in the experimental program from Section 2 were performed.” and see figure 13 for an example – the model simulates a coarse aggregate distribution region that represents experimental data, wherein the experiment includes the coarse aggregate [as shown in figure 13] in a dense packing state [e.g., the bottom of the filling process, the cleaning process, and the compaction are all examples of a dense packing state], and see § 4 for details on the “constitutive model” including htat the model includes “coarse aggregate” (¶ 2 of § 4))
	...
	adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating- added image...  (Pieralisi, § 4.1 teaches that as part of the “particle definition” in the model the “particle” is a coarse aggregate with a “cement paste (or mortar)” that is in other words, Pieralisi’s model has a cement-based coating on the surface of the coarse aggregate which has a preset thickness that is added to the model, and the images associated with the model, e.g. see figure 7, also see § 4.1 ¶ 1 “The latter has a total radius RT, being formed by an inner aggregate core with radio Rag surrounded by a paste layer with thickness teq”, in regards to doing this by a morphological operation – the images resulting from the addition of the cement paste are morphed to include the paste on top of the particle, e.g. see figure 7 which also shows an “overlap” and see § 4.2 – for claim interpretation see the instant specification figures 4-5 which merely show that the aggregate image is morphed to include a cement-based coating, e.g. similar to Pieralisi’s figure 7(b) and 7(c))

    PNG
    media_image5.png
    368
    508
    media_image5.png
    Greyscale

	three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; (Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image to obtain a 3D model of the pervious concrete and further then subjects said model to a “compaction process), e.g. see figure 14, see page 15 col. 1 ¶ 1-3 wherein this includes the “paste external layer”)
	...
	and predicting a set of performance parameters of the pervious concrete corresponding to the three- dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the set of performance parameters comprises a ...strength; (Pieralisi, see the citations above, then see i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete)

Pieralisi does not explicitly teach:
obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;  
extracting... in the tomographic image of the coarse aggregate; 
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 
	extracting a pore distribution region in the coating-added image;
	three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore;
and predicting a set of performance parameters...according to the... three-dimensional model of the pore, wherein the set of performance parameters comprises a pore characteristic parameter, a perviousness coefficient, ...
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

	the set of pore characteristic parameters comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

Pieralisi, as taken in view of Zhang teaches:
	obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray; (Zhang, abstract, teaches a system for “numerical simulation to observe pore characteristics” wherein “3D reconstruction based on CT imaging is utilized to generate virtual 3D pervious concrete structures, extract the connected pore network models, and analyze the target porosity, actual porosity, 3D porosity etc.” and see figures 1-2  - the system obtains tomographic images of “pervious concrete” samples which include “coarse aggregates” (§ 2.1) wherein § 2.2 teaches that the CT uses “X-ray”) figures 1-2, § 2 – to summarize this see the last paragraph of § 2.2: “3D virtual pervious concrete models were then reconstructed by these CT slices”)
	extracting a coarse aggregate distribution region in the tomographic image of the coarse aggregate; (Pieralisi, as taken in combination with Zhang-  Pieralisi teaches extracting a coarse aggregate distribution region, e.g. as relied upon §4 ¶ 2 of Pieralisi teaches that the “constitutive model” includes “coarse aggregate”, but Pieralsi does not teach that this region was extracted from tomographic image, e.g. it lacks the tomographic image – see page 15-16 of the rejection where this was stated, as such a skilled person would have turned to Zhang, which wherein Zhang, as relied upon § 2 teaches a “crop process” – see figure 2, i.e. this extracts a coarse aggregate distribution region by cropping it wherein as per the description of this figure (as relied upon, page 470, col. 1, ¶ 2) “Due to the large size of the actual pervious concrete specimens and the enormous computational cost, 3D reconstruction and seepage flow simulation of the whole sample is impractical. Thus virtual pervious concrete models are cropped into 40 mm x 40 mm x 40 mm cubes from the center of the specimens for simplification (Fig. 2).” – and to clarify on this, see § 4.2 of Pieralisi, ¶ 3 – which was relied upon: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost. To mitigate this drawback, the geometrical consideration illustrated in Fig. 7c and d was assumed” – i.e. both of these teach towards the claimed invention, i.e. to alleviate the “high computational cost” (Zhang)/”enormous computational cost” (Pieralisi) associated with the “exact simulation” and the “3D reconstruction” it would have been obvious then when modifying Pieralisi in view of Zhang that the cropping would have been done on the images, followed by Pieralisi’s adding the cement-based coating layer to the images, e.g. figure 7 of Pieralisi – if one of ordinary skill did not do this, then there would have been an enormous/high computational cost, i.e. the art teaches away from a skilled person arriving at what the applicant has submitted on page 12 of the remarks 
wherein, as previously stated: – it would have been obvious to use this as a basis for forming Pieralisi’s model as this would have ensured that the model in Pieralisi would have better matched the experimental specimens of Pieralisi, i.e. using Zhang’s technique to obtain 
	adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating- added image,... (Pieralsi, § 4.1, § 4.2, figure 7 as relied upon shows this, i.e. figure 7 shows taking an image of the “Aggregate” and adding in a cement-based coating layer – this is a “geometrical consideration”, i.e. the geometrical relationships considered before generating the model because: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost”- as to doing this to the image from Zhang, see above – this would have been the obvious result of the combination to a skilled person, i.e. to avoid the “high”/”enormous computational cost” of the full 3D reconstruction for the full specimen with the “exact simulation of the paste or mortar rearrangement”)
 three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; (Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image to obtain a 3D model of the pervious concrete and further then subjects said model to a “compaction process), e.g. see figure 14, see page 15 col. 1 ¶ 1-3 wherein this includes the “paste external layer”, and as modified by Zhang see Zhang § 2 as cited above, i.e. the model in 
extracting a pore distribution region in the coating-added image; (Zhang, the abstract teaches that the system includes extracting “the connected pore network model” [from the 3D reconstruction model of the concrete specimen] and then see figure 4 and § 3.1.4 which teaches “The four groups of 3D connected pore models are extracted from pervious concrete models (as shown in Fig. 4) and the 3D connected porosity are analyzed, results are shown in Table 3 and Fig. 3.”

    PNG
    media_image6.png
    740
    742
    media_image6.png
    Greyscale

three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore; (Zhang, as cited above teaches this – the “3D Connected pore models” are reconstructed based on an extraction from the “previous concrete models” – see figure 4 for examples of the resulting 3D model, also see 
predicting a set of performance parameters of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the set of performance parameters comprises a set of pore characteristic parameter, a perviousness coefficient, and strength;  (Pieralisi, see the citations above, then see figure 15 for an example of a resulting “stress-strain” curve obtained from the simulation wherein page 12 col. 2, ¶ 2-3 teaches that the simulation continues “until a yielding tensile force...is reached” [example of the stress-strain curve including a strength, i.e. the tensile strength of the concrete”], i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete taken in view of Zhang as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes various pervious coefficients examples, e.g. “permeable capacity”, “seepage velocity”, “pressure gradient”, “hydraulic conductivity” (see the abstract), also see § 4.2.3 which teaches that the simulation of the “seepage flow” includes predicting a “Darcy coefficient”  from the fitting [another example of a perviousness coefficient] )
the set of pore characteristic parameters comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity.(Zhang, § 5 ¶ 1 teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi on a system for modelling the behavior of pervious concrete including the stress-strain behavior with the teachings from Zhang on modelling pervious concrete including modeling the “pore characteristics and study law of seepage flow”. The motivation to combine would have been that pervious concrete is called pervious as it allows for the flow of fluid through the concrete, such as for “runoff infiltration, water evaporation, and water storage” – i.e., pervious concrete is utilized for “porous pavement” with “excellent outflow characteristics” – one of ordinary skill would have been motivated to include modelling this important feature of pervious concrete with the 
	In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete – this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate).

Pieralisi, as modified by Zhang, does not explicitly teach:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 

Jimma teaches:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; (Jimma, abstract teaches “The paste thickness measured from this test is called, Ideal Paste Thickness (IPT). The second test characterizes the ability of cement paste to adhere and remain on an aggregate surface; this paste thickness is called Actual Paste Thickness (APT). The IPT can be used as a standardized parameter to evaluate the film-forming ability of cement pastes. The APT can be used to study the formation of cement paste films on pervious concrete aggregates” wherein page 275 ¶ 1-2 teaches “The mass gain due to the paste adhesion on the aggregate is expressed 
the preset thickness being smaller than the maximum thickness of the coating; (Jimma, as cited above teaches calculating the actual thickness based on mass gain [and other parameters] – it would have been obvious to set the pre-set thickness to be less than the actual thickness, i.e. Pieralisi’s equation 1 as cited above as Pieralisi’s is for the “minimal thickness of the cement paste layer” which is obviously below the actual thickness as it is “minimal”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete including approximating the thickness of the coating based on the aggregate size (see equation 1 of Pieralisi, it “is proportional to the radius of the aggregate”) with the teachings from Jimma on calculating the “actual paste thickness”. The motivation to combine would have been that Pieralisi’s system uses a fixed equation with a fitting coefficient for the paste thickness – it would have been obvious to ensure that this calculated value was below the actual paste thickness to ensure that the calculated value’s 


Regarding Claim 2
Jimma, as taken in combination above, teaches: 
	The performance prediction method according to claim 1, wherein the calculating a maximum thickness of a coating comprises:
three-dimensionally reconstructing the coarse aggregate distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of the coarse aggregate; (Jimma, page 275 col. 2 ¶ 1 teaches calculating the “actual paste thickness”/”equivalent paste thickness” based on the surface area and size of the coarse aggregate – it would have been obvious to use the size/surface area’s obtained from the 3D model [which includes a 3D coarse aggregate model] from Zhang’s 3D reconstruction [e.g., see Zhang, figure 2] – this would have been obvious to do as Zhang has a detailed 3D model of the aggregate which includes the sizes/surfaces areas of each piece of aggregate, in other words it would have been obvious to use the 3D reconstruction of the coarse aggregate distribution region of Zhang, which includes a model of the coarse aggregate, to determine the surface area/sizes of the coarse aggregate for Jimma’s calculation as this would have removed Jimma’s method of measuring the area/size, i.e. this would have made Jimma’s calculation much faster as the size/area can be extracted from the images instead of having to be separately measured)
obtaining a surface area of the coarse aggregate according to the three-dimensional model of the coarse aggregate; (Jimma, page 275 teaches calculating the “surface area of the aggregate” based on the “diameter or size of the aggregate” [obviously, from the model, as stated above]
	18obtaining the weight of an actual coarse aggregate corresponding to the tomographic image of the coarse aggregate, the weight of a coarse aggregate actually coated with the cement-based coating, and the density of a cement base; (Jimma, page 275 col. 2 ¶ 1 as cited above teaches that the “mass gain” is obtained, i.e. this is the gain in mass/weight “due to the paste adhesion on the aggregate” – to clarify, this “gain” is the difference between the weight/mass of the actual aggregate and the weight/mass of the actual aggregate coated with the cement-based coding, i.e. the “mass gain” due to the addition of the coating – wherein this calculation of the APT of Jimma also includes the “paste density”
	and calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and the density of the cement base. (Jimma, page 275 as cited above teaches this – this is the “actual paste density” calculation) 

Regarding Claim 3
Pieralisi teaches:
	The performance prediction method according to claim 1, wherein the adding a cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image comprises:
	adding a cement-based coating with a preset thickness to an uncompressed area on the surface of the coarse aggregate by a pixel expansion algorithm, to obtain a first coating image, wherein the uncompressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is greater than or equal to a preset distance; (Pieralisi teaches this – see § 4.1 to 4.2 and see figure 7 – Pieralisi teaches that the coating has an uncompressed area [the area that is not in the “overlap region” in figure 7], e.g. see figure 5 – wherein the overlap gap is determined based on the “distance” between the spheres representing the aggregate – also see figure 14 – this is part of the “Detect all the interactions”, i.e. interactions/overlap are detected [based on the distance, which obviously is preset, i.e. the distance is preset for overlap by the dimensions of the aggregate particle, wherein the model is updated for this as part of figure 14 [i.e. the images associated with the model are updated] – in regards to a pixel expansion algorithm, this is part of updating the model and the images with the model, i.e. the pixels for where there is no overlap are expanded

    PNG
    media_image7.png
    416
    393
    media_image7.png
    Greyscale

	and adding the cement-based coating with the preset thickness to a compressed area on the surface of the coarse aggregate by an image closing operation, to obtain a second coating image, wherein the compressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is smaller than a preset distance, or is an overlapped position area of the coarse aggregate and the adjacent coarse aggregate, and the first coating image and the second coating image form the coating-added image. (Pieralisi, as cited above in § 4.1 and § 4.2 and figure 7 teaches this – the compressed area is the area of “cement paste overlap” – wherein the image shown has the combined view of the uncompressed region and the compressed region)

Regarding Claim 4

	The performance prediction method according to claim 2, wherein the calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and wherein the maximum thickness of the coating is calculated using an equation:
                
                    M
                    P
                    T
                    =
                    
                        
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                        
                            ρ
                            ∙
                            S
                        
                    
                
            
wherein, MPT represents the maximum thickness of the coating, S represents the surface area of the coarse aggregate, M1 represents the weight of the actual coarse aggregate, M2 represents the weight of the coarse aggregate actually coated with the cement-based coating, and P represents the density of the cement base.  (Jimma, see page 275 col. 2, ¶ 1 – this teaches the above equation, i.e. “The mass gain due to the paste adhesion on the aggregate is expressed as a percentage of the mass of the SSD aggregates. Then the mass gain was converted to equivalent paste thickness (APT). The equivalent paste thickness was calculated based on the paste density (qp) and specific surface area (S) of the particular aggregate size...” – the “mass gain” is the difference between M1 and M2 in the equation above, and the calculation is further based upon “paste density” and the “surface area” – for clarification, see equation 2 of Jimma which explicitly shows a similar calculation using the “%paste”/”PasteVol”, i.e. the distinction between the APT and the IPT of Jimma is that for the APT the “%Paste” is determined based on the “mass gain” [M2-M1] instead of the volume, resulting in the claimed equation)

Regarding Claim 3

	3Application No.: 16/710,304Docket No.: 9GAOWO 3.OF-008
Regarding Claim 5
Zhang, as taken in combination above teaches:
	The performance prediction method according to claim 1, wherein the predicting a set of performance parameters of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three- dimensional model of the pore comprises:
	predicting a set of pore characteristic parameters of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pore;(Zhang, as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes various pervious coefficients examples, e.g. “permeable capacity”, “seepage velocity”, “pressure gradient”, “hydraulic conductivity” (see the abstract), also see § 4.2.3 which teaches that the simulation of the “seepage flow” includes predicting a “Darcy coefficient”  from the fitting [another example of a perviousness coefficient] wherein Zhang, § 5 ¶ 1 teaches “The target porosity, actual porosity [both examples of total porosity], 3D porosity [example of a pore parameter distribution], 3D connected porosity [example of interconnected porosity] and the average planar porosity are analyzed [second example of a pore parameter distribution]. The results of pore characteristics analysis prove the 3D porosity and average planar porosity can represent the actual porosity, and 3D connected porosity can represent the effective porosity”, e.g. see figure 3 for an example comparison of these – in addition, the “3D 
	and predicting a perviousness performance parameter and strength of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three- dimensional model of the pervious concrete and the three-dimensional model of the pore. (Pieralisi, as taken in combination above teaches this – Pieralisi teaches that the model is used to predict the tensile strength (see the citations in claim 1 for strength) and Zhang teaches that a pore model is also created [e.g., figure 4 of Zhang] and this is used for simulating the perviousness performance, i.e. the “seepage flow” including parameters associated with the flow (see citations above) – the Examiner also notes that this limitation is also substantially conveyed by claim 1)


Regarding Claim 8
Pieralisi teaches:

A computer for performance prediction pervious concrete based on a meso-structure reconstruction model, wherein the computer implements a method comprising:(Pieralisi, abstract, teaches a “novel numerical approach” for modelling “pervious concrete” based on “simulation of the interaction between aggregates connected by fresh cement paste” wherein this is to “evaluate the fresh state behavior” and obtain “numerical...results” which have a “good fit” with “experimental results”, i.e. this is a performance prediction method for pervious concrete based on a model, wherein § 4.1 ¶ 3 teaches that the “simulations of the pervious concrete are based on meso-level criteria”, i.e. the model is a meso-structure model)
	...
	extracting a coarse aggregate distribution region...(Pieralisi, § 6.1, ¶ 1 “To evaluate the accuracy of the constitutive model proposed here in real conditions, several simulation of the tests conducted in the experimental program from Section 2 were performed.” and see figure 13 for an example – the model simulates a coarse aggregate distribution region that represents experimental data, wherein the experiment includes the coarse aggregate [as shown in figure 13] in a dense packing state [e.g., the bottom of the filling process, the cleaning process, and the compaction are all examples of a dense packing state], and see § 4 for details on the “constitutive model” including htat the model includes “coarse aggregate” (¶ 2 of § 4))
	...
	adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating- added image...  (Pieralisi, § 4.1 teaches that as part of the “particle definition” in the model the “particle” is a coarse aggregate with a “cement paste (or mortar)” that is in other words, Pieralisi’s model has a cement-based coating on the surface of the coarse aggregate which has a preset thickness that is added to the model, and the images associated with the model, e.g. see figure 7, also see § 4.1 ¶ 1 “The latter has a total radius RT, being formed by an inner aggregate core with radio Rag surrounded by a paste layer with thickness teq”, in regards to doing this by a morphological operation – the images resulting from the addition of the cement paste are morphed to include the paste on top of the particle, e.g. see figure 7 which also shows an “overlap” and see § 4.2 – for claim interpretation see the instant specification figures 4-5 which merely show that the aggregate image is morphed to include a cement-based coating, e.g. similar to Pieralisi’s figure 7(b) and 7(c))

    PNG
    media_image5.png
    368
    508
    media_image5.png
    Greyscale

	three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; (Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image to obtain a 3D model of the pervious concrete and further then subjects said model to a “compaction process), e.g. see figure 14, see page 15 col. 1 ¶ 1-3 wherein this includes the “paste external layer”)
	...
	and predicting a set of performance parameters of the pervious concrete corresponding to the three- dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the set of performance parameters comprises a ...strength; (Pieralisi, see the citations above, then see i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete)

Pieralisi does not explicitly teach:
obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;  
extracting... in the tomographic image of the coarse aggregate; 
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 
	extracting a pore distribution region in the coating-added image;
	three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore;
and predicting a set of performance parameters...according to the... three-dimensional model of the pore, wherein the set of performance parameters comprises a pore characteristic parameter, a perviousness coefficient, ...
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

	the set of pore characteristic parameters comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

Pieralisi, as taken in view of Zhang teaches:
	obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray; (Zhang, abstract, teaches a system for “numerical simulation to observe pore characteristics” wherein “3D reconstruction based on CT imaging is utilized to generate virtual 3D pervious concrete structures, extract the connected pore network models, and analyze the target porosity, actual porosity, 3D porosity etc.” and see figures 1-2  - the system obtains tomographic images of “pervious concrete” samples which include “coarse aggregates” (§ 2.1) wherein § 2.2 teaches that the CT uses “X-ray”) figures 1-2, § 2 – to summarize this see the last paragraph of § 2.2: “3D virtual pervious concrete models were then reconstructed by these CT slices”)
	extracting a coarse aggregate distribution region in the tomographic image of the coarse aggregate; (Pieralisi, as taken in combination with Zhang-  Pieralisi teaches extracting a coarse aggregate distribution region, e.g. as relied upon §4 ¶ 2 of Pieralisi teaches that the “constitutive model” includes “coarse aggregate”, but Pieralsi does not teach that this region was extracted from tomographic image, e.g. it lacks the tomographic image – see page 15-16 of the rejection where this was stated, as such a skilled person would have turned to Zhang, which wherein Zhang, as relied upon § 2 teaches a “crop process” – see figure 2, i.e. this extracts a coarse aggregate distribution region by cropping it wherein as per the description of this figure (as relied upon, page 470, col. 1, ¶ 2) “Due to the large size of the actual pervious concrete specimens and the enormous computational cost, 3D reconstruction and seepage flow simulation of the whole sample is impractical. Thus virtual pervious concrete models are cropped into 40 mm x 40 mm x 40 mm cubes from the center of the specimens for simplification (Fig. 2).” – and to clarify on this, see § 4.2 of Pieralisi, ¶ 3 – which was relied upon: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost. To mitigate this drawback, the geometrical consideration illustrated in Fig. 7c and d was assumed” – i.e. both of these teach towards the claimed invention, i.e. to alleviate the “high computational cost” (Zhang)/”enormous computational cost” (Pieralisi) associated with the “exact simulation” and the “3D reconstruction” it would have been obvious then when modifying Pieralisi in view of Zhang that the cropping would have been done on the images, followed by Pieralisi’s adding the cement-based coating layer to the images, e.g. figure 7 of Pieralisi – if one of ordinary skill did not do this, then there would have been an enormous/high computational cost, i.e. the art teaches away from a skilled person arriving at what the applicant has submitted on page 12 of the remarks 
wherein, as previously stated: – it would have been obvious to use this as a basis for forming Pieralisi’s model as this would have ensured that the model in Pieralisi would have better matched the experimental specimens of Pieralisi, i.e. using Zhang’s technique to obtain 
	adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating- added image,... (Pieralsi, § 4.1, § 4.2, figure 7 as relied upon shows this, i.e. figure 7 shows taking an image of the “Aggregate” and adding in a cement-based coating layer – this is a “geometrical consideration”, i.e. the geometrical relationships considered before generating the model because: “Although the exact simulation of the paste or mortar rearrangement around the aggregate may be performed, it comes with a high computational cost”- as to doing this to the image from Zhang, see above – this would have been the obvious result of the combination to a skilled person, i.e. to avoid the “high”/”enormous computational cost” of the full 3D reconstruction for the full specimen with the “exact simulation of the paste or mortar rearrangement”)
 three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; (Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image to obtain a 3D model of the pervious concrete and further then subjects said model to a “compaction process), e.g. see figure 14, see page 15 col. 1 ¶ 1-3 wherein this includes the “paste external layer”, and as modified by Zhang see Zhang § 2 as cited above, i.e. the model in 
extracting a pore distribution region in the coating-added image; (Zhang, the abstract teaches that the system includes extracting “the connected pore network model” [from the 3D reconstruction model of the concrete specimen] and then see figure 4 and § 3.1.4 which teaches “The four groups of 3D connected pore models are extracted from pervious concrete models (as shown in Fig. 4) and the 3D connected porosity are analyzed, results are shown in Table 3 and Fig. 3.”

    PNG
    media_image6.png
    740
    742
    media_image6.png
    Greyscale

three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore; (Zhang, as cited above teaches this – the “3D Connected pore models” are reconstructed based on an extraction from the “previous concrete models” – see figure 4 for examples of the resulting 3D model, also see 
predicting a set of performance parameters of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the set of performance parameters comprises a set of pore characteristic parameter, a perviousness coefficient, and strength;  (Pieralisi, see the citations above, then see figure 15 for an example of a resulting “stress-strain” curve obtained from the simulation wherein page 12 col. 2, ¶ 2-3 teaches that the simulation continues “until a yielding tensile force...is reached” [example of the stress-strain curve including a strength, i.e. the tensile strength of the concrete”], i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete taken in view of Zhang as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes various pervious coefficients examples, e.g. “permeable capacity”, “seepage velocity”, “pressure gradient”, “hydraulic conductivity” (see the abstract), also see § 4.2.3 which teaches that the simulation of the “seepage flow” includes predicting a “Darcy coefficient”  from the fitting [another example of a perviousness coefficient] )
the set of pore characteristic parameters comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity.(Zhang, § 5 ¶ 1 teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi on a system for modelling the behavior of pervious concrete including the stress-strain behavior with the teachings from Zhang on modelling pervious concrete including modeling the “pore characteristics and study law of seepage flow”. The motivation to combine would have been that pervious concrete is called pervious as it allows for the flow of fluid through the concrete, such as for “runoff infiltration, water evaporation, and water storage” – i.e., pervious concrete is utilized for “porous pavement” with “excellent outflow characteristics” – one of ordinary skill would have been motivated to include modelling this important feature of pervious concrete with the 
	In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete – this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate).

Pieralisi, as modified by Zhang, does not explicitly teach:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 

Jimma teaches:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; (Jimma, abstract teaches “The paste thickness measured from this test is called, Ideal Paste Thickness (IPT). The second test characterizes the ability of cement paste to adhere and remain on an aggregate surface; this paste thickness is called Actual Paste Thickness (APT). The IPT can be used as a standardized parameter to evaluate the film-forming ability of cement pastes. The APT can be used to study the formation of cement paste films on pervious concrete aggregates” wherein page 275 ¶ 1-2 teaches “The mass gain due to the paste adhesion on the aggregate is expressed 
the preset thickness being smaller than the maximum thickness of the coating; (Jimma, as cited above teaches calculating the actual thickness based on mass gain [and other parameters] – it would have been obvious to set the pre-set thickness to be less than the actual thickness, i.e. Pieralisi’s equation 1 as cited above as Pieralisi’s is for the “minimal thickness of the cement paste layer” which is obviously below the actual thickness as it is “minimal”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete including approximating the thickness of the coating based on the aggregate size (see equation 1 of Pieralisi, it “is proportional to the radius of the aggregate”) with the teachings from Jimma on calculating the “actual paste thickness”. The motivation to combine would have been that Pieralisi’s system uses a fixed equation with a fitting coefficient for the paste thickness – it would have been obvious to ensure that this calculated value was below the actual paste thickness to ensure that the calculated value’s 

Regarding Claim 9
Jimma, as taken in combination above, teaches: 
	The computer according to claim 8, wherein the calculating a maximum thickness of a coating comprises:
	three-dimensionally reconstructing the coarse aggregate 6Application No.: 16/710,304Docket No.: 9GAOWO 3.OF-008 distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of the coarse aggregate;(Jimma, page 275 col. 2 ¶ 1 teaches calculating the “actual paste thickness”/”equivalent paste thickness” based on the surface area and size of the coarse aggregate – it would have been obvious to use the size/surface area’s obtained from the 3D model [which includes a 3D coarse aggregate model] from Zhang’s 3D reconstruction [e.g., see Zhang, figure 2] – this would have been obvious to do as Zhang has a detailed 3D model of the aggregate which includes the sizes/surfaces areas of each piece of aggregate, in other words it would have been obvious to use the 3D reconstruction of the coarse aggregate distribution region of Zhang, which includes a model of the coarse aggregate, to determine the surface area/sizes of the coarse aggregate for Jimma’s calculation as this would have removed Jimma’s method of measuring the area/size, i.e. this would have made Jimma’s calculation much faster as the size/area can be extracted from the images instead of having to be separately measured)
obtaining a surface area of the coarse aggregate according to the three- dimensional model of the coarse aggregate;(Jimma, page 275 teaches calculating the “surface area of the aggregate” based on the “diameter or size of the aggregate” [obviously, from the model, as stated above]
	obtaining the weight of an actual coarse aggregate corresponding to the tomographic image of the coarse aggregate, the weight of a coarse aggregate actually coated with the cement-based coating, and the density of the cement base; (Jimma, page 275 col. 2 ¶ 1 as cited above teaches that the “mass gain” is obtained, i.e. this is the gain in mass/weight “due to the paste adhesion on the aggregate” – to clarify, this “gain” is the difference between the weight/mass of the actual aggregate and the weight/mass of the actual aggregate coated with the cement-based coding, i.e. the “mass gain” due to the addition of the coating – wherein this calculation of the APT of Jimma also includes the “paste density”
	and calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and the density of the cement base.  (Jimma, page 275 as cited above teaches this – this is the “actual paste density” calculation)

Regarding Claim 10.
Pieralisi teaches:
	The computer according to claim 8, wherein the adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image comprises:
adding a cement-based coating with a preset thickness to an uncompressed area on the surface of the coarse aggregate by a pixel expansion algorithm, to obtain a first coating image, wherein the uncompressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is greater than or equal to a preset distance; (Pieralisi teaches this – see § 4.1 to 4.2 and see figure 7 – Pieralisi teaches that the coating has an uncompressed area [the area that is not in the “overlap region” in figure 7], e.g. see figure 5 – wherein the overlap gap is determined based on the “distance” between the spheres representing the aggregate – also see figure 14 – this is part of the “Detect all the interactions”, i.e. interactions/overlap are detected [based on the distance, which obviously is preset, i.e. the distance is preset for overlap by the dimensions of the aggregate particle, wherein the model is updated for this as part of figure 14 [i.e. the images associated with the model are updated] – in regards to a pixel expansion algorithm, this is part of updating the model and the images with the model, i.e. the pixels for where there is no overlap are expanded
	and adding the cement-based coating with the preset thickness to a compressed area on the surface of the coarse aggregate by an image closing operation, to obtain a second coating image, wherein the compressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is smaller than a preset distance, or is an overlapped position area of the coarse aggregate and the adjacent coarse aggregate, and the first coating image and the second coating image form the coating-added image. (Pieralisi, as cited above in § 4.1 and § 4.2 and figure 7 teaches this – the compressed area is the area of “cement paste overlap” – wherein the image shown has the combined view of the uncompressed region and the compressed region)
Regarding Claim 10.

	The computer according to claim 8, wherein the adding the cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image comprises:
	adding a cement-based coating with a preset thickness to an uncompressed area on the surface of the coarse aggregate by a pixel expansion algorithm, to obtain a first coating image, wherein the uncompressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is greater than or equal to a preset distance;
	and adding the cement-based coating with the preset thickness to a compressed area on the surface of the coarse aggregate by an image closing operation, to obtain a second coating image, wherein the compressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is smaller than a preset distance, or is an overlapped position area of the coarse aggregate and the adjacent coarse aggregate, and the first coating image and the second coating image form the coating-added image.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 in further view of Zhong et al., “Influence of pore tortuosity on hydraulic conductivity of pervious concrete: Characterization and modeling”, Sept. 2016 

Regarding Claim 6
Zhang teaches: 
	The performance prediction method according to claim 5, wherein the predicting a set of pore characteristic parameters of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pore comprises:
	obtaining a total pore volume and an interconnected pore volume according to the three- dimensional model of the pore; (Zhang, as cited above for claim 1 teaches that the “Connected porosity” in calculated – see §3.1.4 for the total pore volume see § 3.1 this is part of “porosity” which “is the ratio of the volume of the pores to the total volume of the specimen”)
	obtaining a total porosity according to the total pore volume and obtaining an interconnected porosity according to the interconnected pore volume; (Zhang, as cited above 

	extracting an edge contour of a pore pixel in the three-dimensional model of the pore;(Zhang, § 3.2.1 teaches that to calculate the pore size the system uses an “ellipse fitting method” to 2D slices, i.e. this fits a series of ellipses to thin 2D slices [2D images] of the concrete to determine the area profile of the pore by fitting the pixels, including the edge contours of the pore pixels and then see § 3.2.2 and figure 8 for the 3D version which is “similar” and uses “spheres” that are fit to the ports to determine an “average pore size”, i.e. the 3D method is fitting sphere to pixels of the pores, including the edge contours of the pixels in the pore model, e.g. the one shown in figure 8 as for “3D pore size analysis”)
	calculating the area of each pore ...  (Zhang, as cited above in §3.2.2 teaches calculating the area of each pore according the fitting of the edge contours) 
	obtaining pore diameter distribution according to the area of each pore; Zhang, § 3.2.2 teaches calculating the “average pore sizes” based on the area of the pores [example of a parameter distribution, e.g. see figure 7 for 2D “Pore Size Distribution”)

Zhang, as taken in combination above, does not teach:
and the central axis of each porous channel according to the edge contour;
		and calculating the tortuosity of a porous channel according to the central axis of each porous channel;
                
                    τ
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    
                    /
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    H
                                
                                
                                    i
                                
                            
                        
                    
                
            
	wherein, li represents the length of the central axis of an i-th porous change, Hi is a height difference of the central axis of the i-th porous channel, and J is total number of central axes of porous channels. 

	
Zhong teaches:
and the central axis of each porous channel according to the edge contour; (Zhong, abstract, teaches calculating the porosity for pervious concrete including accounting for “pore tortuosity” and then see equation 1 which is the definition of “pore tortuosity” as “the ratio of the effective path length...to the sample length” and see figure 1 – the path length used for this calculation is the central axis)
	and calculating the tortuosity of a porous channel according to the central axis of each porous channel; (Zhong, as cited above equation 1 teaches this – this is the definition of tortuosity, wherein the below equation merely adds summation, i.e. the below equation is the sum of the path lengths over the sum of the sample lengths, e.g. when j = 1 this claimed equation results in Zhong’s equation 1, when j=10 this is merely the obvious variant of Zhong’s [divide the channel into 10 sections and then sum the effective path length for each section, and sum the sample length, then divide) – in other words, this below equation 1) is Zhong’s equation 1 when j = 1, and 2) is still Zhong’s equation 1 when j > 1 as this is merely summing various pieces – to clarify on (2) – let Le of Zhong = 10 = 2+2+2+2+2, let L = 5 = 1+1+1+1+1, by merely re-stating Zhong’s equation as (2+2+2+2+2)/(1+1+1+1+1) [which is mathematically the same as 10/5] this is the claimed equation [j = 5 in this case])
                
                    τ
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    
                    /
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    H
                                
                                
                                    i
                                
                            
                        
                    
                
            
	wherein, li represents the length of the central axis of an i-th porous change, Hi is a height difference of the central axis of the i-th porous channel, and J is total number of central axes of porous channels. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system which models pervious cement’s pores with a spheres with the teachings from Zhong on also accounting for the pore tortuosity for determining the “porosity for pervious concrete”. The motivation to combine would have been that “research has demonstrated that pore tortuosity plays an important role in determining the hydraulic conductivity of PC” (Zhong, page 1158 § 1 ¶ 1) wherein “Matrix workability and aggregate size also affect the hydraulic conductivity through their influence on pore tortuosity” (Zhong, §4 # 1), i.e. by accounting for the tortuosity in the porosity model this would have resulted in a more accurate model as the tortuosity effects the hydraulic conductivity. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 and in view of Zhong et al.., “Research and application of pervious concrete as a sustainable pavement material: A state-of-the-art and state-of-the-practice review”, June 2018

Regarding Claim 7
Zhang teaches: 
	The performance prediction method according to claim 5, wherein the predicting a perviousness coefficient and strength of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pervious concrete and the three- dimensional model of the pore comprises:
	generating a finite element model according to the three-dimensional model of the pore; (Zhang, § 4.1 – the “connected pore network model is...composed by triangular patches [example of a FEM model] and can be imported into CFD software...” wherein the CFD software creates a “tetrahedron mesh” [second example of a mesh model] – e.g. see figure 10 )
	calculating a pervious flow of the three-dimensional model of the pore in a unit time by the finite element model;(Zhang, § 4.1 “The mesh of connected pore models were imported into the CFD software ANSYS FLUENT to simulate the water seepage flow.” – in regards to time see equation 1 which is based on the “Navier Stokes” equation [i.e. flow governed by Navier-Stokes is a function of time, see the derivative with respect to “t” time in equation 1] – also see figure 14 which shows a calculation of flow “velocity” [function of time])



	calculating the perviousness coefficient of the pervious concrete according to the three- dimensional model of the pervious concrete and the pervious flow
calculating the perviousness coefficient of the pervious concrete according to the three-dimensional model of the pervious concrete and the pervious flow 



    PNG
    media_image8.png
    26
    150
    media_image8.png
    Greyscale

wherein, Q represents the pervious flow, L represents a height of the three-dimensional model of the pervious concrete, and A represents a pervious cross-sectional area of an upper surface of the three-dimensional model of the pervious concrete, and Ah represents a pressure head of the upper surface of the three-dimensional model of the pervious concrete;
	and calculating the strength of the pervious concrete according to the three-dimensional model of the pore

    PNG
    media_image9.png
    29
    298
    media_image9.png
    Greyscale

wherein fc represents the strength of the cement base;
	m and n are empirical coefficients, and both are integers;
	                        
                            φ
                        
                     represents the total porosity;
	da is a particle size of the coarse aggregate;
	dp represents an average pore diameter. 


Zhong teaches:
calculating the perviousness coefficient of the pervious concrete according to the three-dimensional model of the pervious concrete and the pervious flow (Zhong, see equation 11 and § 2.2 – the below equation is the “hydraulic conductivity” of the pervious concrete)



    PNG
    media_image8.png
    26
    150
    media_image8.png
    Greyscale

wherein, Q represents the pervious flow, L represents a height of the three-dimensional model of the pervious concrete, and A represents a pervious cross-sectional area of an upper surface of the three-dimensional model of the pervious concrete, and                         
                            ∆
                            h
                        
                     represents a pressure head of the upper surface of the three-dimensional model of the pervious concrete;
	and calculating the strength of the pervious concrete according to the three-dimensional model of the pore (Zhong, table 3, equation # 4 is the below equation, this is for calculating the “compressive strength”)

    PNG
    media_image9.png
    29
    298
    media_image9.png
    Greyscale

wherein fc represents the strength of the cement base;
	m and n are empirical coefficients, and both are integers;
	                        
                            φ
                        
                     represents the total porosity;
	da is a particle size of the coarse aggregate;
	dp represents an average pore diameter. 

    PNG
    media_image10.png
    419
    554
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete with the teachings from Zhong on a technique for calculating the hydraulic conductivity from the flow rates and geometry The motivation to combine would have been that “To achieve a successful design of PC with a desired hydraulic conductivity, it is critical to understand the influence of PSC and be able to develop appropriate models to predict the permeability.” (Zhong, § 2.2), in other words by calculating the hydraulic conductivity of the pervious concrete the system would have been more useful as it would have enabled a user to “design” a pervious concrete for a “desired hydraulic conductivity”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia, article “Mimics”, WayBack machine, archive date July 21st, 2017, link:  en(dot)wikipedia(dot)org/wiki/Mimics. – as cited above
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147